COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: LORENZO GARCIA,                     §              No. 08-14-00316-CR

                      Appellant.               §                 Appeal from the

                                               §               384th District Court

                                               §            of El Paso County, Texas

                                               §           (TC# 20100D00224-384-1)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until September 17, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 17, 2015.

       IT IS SO ORDERED this 17th day of August, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.